NUMBER 13-22-00311-CV

                                   COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI – EDINBURG


        IN RE TEXAS MUNICIPAL LEAGUE INTERGOVERNMENTAL
                            RISK POOL


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

   Before Chief Justice Contreras and Justices Longoria and Tijerina
              Memorandum Opinion by Justice Longoria1

        On July 12, 2022, relator the Texas Municipal League Intergovernmental Risk Pool

(the Risk Pool) filed a petition for writ of mandamus contending that the trial court abused

its discretion by refusing to enforce a “binding contractual forum selection clause that




        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so,” but “[w]hen granting relief, the court must hand down an opinion as in any other case”);
see also id. R. 47.4 (distinguishing opinions and memorandum opinions).
requires that any suit must be brought exclusively in the courts of Travis County, Texas.”2

We deny the petition for writ of mandamus.

         Mandamus is an extraordinary remedy issued at the discretion of the court. In re

Garza, 544 S.W.3d 836, 840 (Tex. 2018) (orig. proceeding) (per curiam). To obtain relief

by writ of mandamus, a relator must establish that an underlying order is void or is a clear

abuse of discretion and there is no adequate appellate remedy. In re Nationwide Ins. Co.

of Am., 494 S.W.3d 708, 712 (Tex. 2016) (orig. proceeding); see In re Prudential Ins. Co.

of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding); Walker v. Packer, 827

S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). The Texas Supreme Court has

repeatedly held that mandamus relief is available to enforce a forum-selection clause in

a contract. See, e.g., In re Fisher, 433 S.W.3d 523, 535 (Tex. 2014) (orig. proceeding);

In re Lisa Laser USA, Inc., 310 S.W.3d 880, 883 (Tex. 2010) (orig. proceeding) (per

curiam); In re Laibe Corp., 307 S.W.3d 314, 316 (Tex. 2010) (orig. proceeding) (per

curiam). A trial court abuses its discretion when it fails to properly interpret or apply a

forum-selection clause. In re Lisa Laser USA, Inc., 310 S.W.3d at 883; In re Laibe Corp.,

307 S.W.3d at 316. Further, “an appellate remedy is inadequate when a trial court

improperly refuses to enforce a forum-selection clause because allowing the trial to go

forward will vitiate and render illusory the subject matter of an appeal, i.e., trial in the

proper forum.” In re Lisa Laser USA, Inc., 310 S.W.3d at 883 (internal quotations omitted);

In re Laibe Corp., 307 S.W.3d at 316.




        2 Relator filed an interlocutory appeal from the trial court’s denial of its plea to the jurisdiction, “which

necessarily denied the Risk Pool’s motion to enforce the contractual forum selection clause.” We have
disposed of that appeal by separate memorandum opinion issued this same date. See Tex. Mun. League
Intergovernmental Risk Pool v. City of Hidalgo, No. 13-22-000250-CV, 2022 WL ____, at *_ (Tex. App.—
Corpus Christi–Edinburg Aug. __, 2022, no pet. h.) (mem. op.).

                                                         2
       The Court, having examined and fully considered the petition for writ of mandamus,

the response filed by the real party in interest City of Hidalgo, the Risk Pool’s reply, and

the applicable law, concludes that the Risk Pool has not met its burden to obtain relief.

Accordingly, we deny the petition for writ of mandamus. See TEX. R. APP. P. 52.8(a), (d).



                                                               NORA L. LONGORIA
                                                               Justice

Delivered and filed on the
25th day of August, 2022.




                                             3